Case 2:20-cv-08743-PA-MRW Document 33 Filed 05/11/21 Page 1 of 2 Page ID #:180



  1

  2

  3

  4

  5

  6

  7

  8

  9
                       UNITED STATES DISTRICT COURT
 10
                     CENTRAL DISTRICT OF CALIFORNIA
 11

 12
      MIREYA RIOS, an Individual,         CASE NO. 2:20-cv-08743-PA-MRW

 13   Plaintiff,                          ORDER DENYING
 14                                       STIPULATION TO CONTINUE
                      v.                  TRIAL DATES
 15

 16   FEKKAI RETAIL, LLC, a New York
      Limited Liability Company; BLUE
 17
      MISTRAL, LLC, a Delaware Limited
 18   Liability Company; and DOES 1
 19   through 10, inclusive,
 20
      Defendants.
 21

 22

 23

 24

 25

 26

 27

 28




      [PROPOSED] ORDER RE: STIPULATION TO CONTINUE TRIAL DATES
Case 2:20-cv-08743-PA-MRW Document 33 Filed 05/11/21 Page 2 of 2 Page ID #:181



  1
            Having considered the Stipulation to Continue Trial Dates, jointly filed by
  2
      Plaintiff MIREYA RIOS and Defendants FEKKAI RETAIL, LLC and BLUE
  3
      MISTRAL, LLC, by and through their respective counsel, and good cause
  4
      appearing therefore:
  5

  6
            IT IS HEREBY ORDERED THAT the Court grants the stipulation by the
  7
      parties and continues the trial dates as follows:
  8

  9
       Trial Event                    Current Date              New Date
 10
       Expert Discovery Cut-off       April 26, 2021            July 14, 2021
 11
       Rebuttal Expert Cut-off        May 17, 2021              August 13, 2021
 12
       Discovery Cut-off              June 21, 2021             August 2, 2021
 13
       Motion Cut-off                 June 28, 2021             August 9, 2021
 14
       Final Pretrial Conference      August 6, 2021            September 17, 2021
 15

 16
       Jury Trial                     August 31, 2021     DENIED12, 2021
                                                             October
                                                           BYORDEROF

 17

 18                                                  UNI
                                                       TEDSTATESDI
                                                                 STRI
                                                                    CTJ
                                                                      UDGE
       Dated: _____________, 2021             BY: _________________________
                                                          05/11/21
 19                                              Honorable Percy Anderson
 20
                                                 United States District Judge
 21

 22

 23

 24

 25

 26

 27

 28



      [PROPOSED] ORDER RE: STIPULATION TO CONTINUE TRIAL DATES
                                                 1
